Exhibit Acies Corporation Announces an Agreement to Acquire Shares, all Rights and Assets of LA Digital Post, Inc. February 17, 2009 – Acies Corporation (OTCBB: ACIE), announced today that it has signed an agreement to purchase 100% of the shares of LA Digital Post, Inc. (“LA Digital”), and that following the closing of the transactions contemplated by the agreement, LA Digital will become a wholly-owned subsidiary of the company in exchange for 44,340 newly issued shares of Acies Corporation’s Series A preferred stock. The closing of the agreement is contingent upon, among other things, LA Digital obtaining the consent of their bank to complete the transaction, which transaction is required to close prior to March 31, 2009.
